Motion granted insofar as to permit the appeal to be heard on the original record, without printing the same, and upon typewritten appellant’s and respondent’s points, on condition that appellant serves one copy of the typewritten appellant’s points or briefs submitted below upon the attorney for the respondent and files six typewritten copies thereof, together with the original record, on or before noon on June 12, 1959, with notice of argument for June 19, 1959. The respondent is to serve one copy of his respondent’s points or briefs submitted below on the attorney for the appellant and file six copies thereof on or before noon on Jume 17, 1959. Concur — Breitel, J. P., Rabin, M. M. Frank, McNally and Stevens, JJ.